 1

 2
                                                                       JS-6
 3

 4

 5

 6

 7

 8

 9                         UNITED STATES DISTRICT COURT
10           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11

12
     LUCIA KANG and JOSE GARCIA, as            Case No. 8:18-cv-01340-JLS-KES
     individuals and on behalf of all others
                                               CLASS ACTION
13   similarly situated,
14                        Plaintiff,           ORDER GRANTING STIPULATION
                                               TO REMAND REMOVED ACTION
15                 vs.                         Courtroom: 10-A
16   EXTRA SPACE MANAGEMENT INC.,              Judge: Hon. Josephine L. Staton
17   a Utah corporation; and DOES 1 through
     20, inclusive
18
                     Defendants.
19

20

21

22

23

24

25

26

27

28
 1                                           ORDER
 2         After reviewing the Parties’ Stipulation to Remand Removed Action (the
 3   “Stipulation”), and with good cause appearing, the Court orders as follows:
 4      1. The Stipulation is approved and the request for remand is granted.
 5      2. Central District of California Case Number 8:18-cv-001340-JLS-KES is hereby
 6         remanded to the Superior Court for the State of California for the County of Orange.
 7   IT IS SO ORDERED.
 8         DATED: January 30, 2019
 9                                                   _______________________________
10
                                                      Hon. Josephine L. Staton
                                                      United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 1
